By JUDGE WHITE.
The only question for revision in this case made by assignment of errors, is the propriety of the order of the Court quashing the writ, and rendering judgment for costs in behalf of the defendants below. There was no declaration filed, but the writ was issued for the detention of @38 21, to the damage of the plaintiff $50. By the indorsement on the writ, the action appears to have been brought on a bill single for the said sum of @38 21, dated the 19th of June, 1823, and payable one day after date. The order of the Court does not shew the specific grounds which induced the Judge to quash the writ; and by looking into the record we can perceive none, except it lie what is stated in the argument, the want of jurisdiction. As to this, we think the constitution and laws are quite satisfactory. It will be perceived that the debt demanded with legal interest thereon, up to the issuance of the writ, amounted to more than 850 Bv the latter clause of the 6th section of the 5th article of the Constitution, the Circuit Courts are vested with jurisdiction in civil cases, when the sum in controversy exceeds fifty debars; and by the 10th section of the same article, the jurisdiction of Justices of the Peace, in civil cases, is limited to causes wherein the amount in controversy shall not exceed fifty dollars. Then, unless we could say that the interest accruing on a debt is no part of the amount in controversy between the parties, which we are not prepared to do, the Circuit Court, by express provision of the constitution, has jurisdiction of this case; whilst that of Justices of the Peace is denied. And the Territorial statute of 1824,“adopted as part of our code, and limiting the jurisdiction of Justices, is in accordance with these provisions. The Circuit Court then erred in quashing the writ; for which the judgment must be reversed and the cause remanded.
Reversed and remanded.